DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 8, 11, 20, 21, 24, 25, 27 – 31, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2008/0019861 to Silderhuis (hereinafter referred to as Silderhuis) in view of US Patent No. 6,402,811 to Shanks et al. (hereinafter referred to as Shanks).
	In regard to claims 1, 6, 24, and 29, as shown in figure 1, Silderhuis discloses an air purifier (1). The air purifier (1) includes a housing (2) having an inlet (4) for receiving air and an outlet (6) for exhausting air. The housing (2) provides an air flow path for the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a blended carbon sorbent material having KMnO4 of Shanks for the carbon media of Silderhuis as this is a well-known sorbent material capable or removing contaminants in an air purifier and can predictably allow for a greater range of gaseous components to be removed. In this case, the KMnO4 acts as an oxidizing VOC filter. 
	The HEPA filter (12) of Silderhuis can be considered to form particulate filtration. The small UVC source (11) and the UVC radiation source (22), each alone or in combination, can be considered to form UV filtration within the housing (2). It is noted that claim limitations that are recited to be optional are not considered to be required. 
	In regard to the limitations directed to the characteristics of the “purified air”, these limitations are not considered to affect the structure of the air purifier. The air 
	In regard to claims 2 and 25, the air purifier of Silderhuis and Shanks includes all of the claimed structure and can be considered an in-room unit, as broadly recited in the claim. 
	In regard to claims 4, 5, 27, and 28, the VOC filter in Silderhuis is formed as a carbon filter, which inherently includes carbon filter media. While Silderhuis does not specifically disclose the type of carbon filter media used, both bonded and loose carbon media is considered to encompass all carbon media as the carbon must be either bonded or loose. Therefore, Silderhuis is considered to include bonded carbon media or loose carbon media. 
	In regard to claims 7, 8, 30, and 31, as discussed above, the UV filtration in Silderhuis includes a plurality of UV sources (11, 22).
	In regard to claims 11 and 34, it is firstly noted that the final particulate filtration is recited as being optional. Additionally, the claim does not specifically require the final particulate filtration to be different from the particulate filtration. The HEPA filter (12) in Silderhuis is downstream from the small UVC source (11) and can be considered the particulate filtration and the final particulate filtration. 
	In regard to claims 20 and 21, the air purifier (1) of Silderhuis can be considered a stand-alone unit that is not part of a HVAC system or an AHU. The air purifier (1) is also considered to be capable of purifying in-room air.		

Claims 3 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silderhuis and Shanks, as applied to claims 1, 2, 4 – 8, 11, 20, 21, 24, 25, 27 – 31, and 34 above, and further in view of US Patent No. 7,175,814 to Dionisio (hereinafter referred to as Dionisio).
 	The combination of Silderhuis and Shanks is discussed above in section 8. Neither Silderhuis nor Shanks disclose forming the air purifier in line with the ductwork of a HVAC system. Dionisio discloses a similar air purifier having UV filtration, a carbon filter, and a HEPA filter, as discussed in the abstract. As discussed in column 2 lines 1 – 5, the air purifier can be used as a stand-alone air treatment system or be used in a fixed HVAC system. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Silderhuis to form the air purifier to be placed in line with the ductwork of a HVAC system as suggested by Dionisio in order to allow the air purifier to be used in a wider variety of applications.

Claims 9, 10, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silderhuis and Shanks, as applied to claims 1, 2, 4 – 8, 11, 20, 21, 24, 25, 27 – 31, and 34 above, and further in view of US Patent Application Publication No. 2007/0101867 to Hunter et al. (hereinafter referred to as Hunter).
	The combination of Silderhuis and Shanks is discussed above in section 8. Silderhuis discloses a UVC source (11, 22) that provides the UV filtration. Silderhuis does not disclose the specific wavelength the UHC source operates at. Hunter discloses 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the UVC source of Silderhuis and Shanks to generate radiation having a wavelength in the range of 220 to 288 nm, or more specifically at 260 nm, as suggested by Hunter in order to able to able to effectively kill viruses, bacteria, and fungi.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
	The examiner firstly notes that the amendments to the claims add additional optional limitations and only further broaden the claims. The optional limitations are not considered to be require even if they are addressed in the rejection. 
	Applicant argues that neither of the cited prior art documents disclose producing air of the quality and specific parameters as in the claims of the present application. The examiner maintains that the limitations directed to the “purified air” do not affect the structure of the air purifier. As discussed in the above rejection, the combination of Silderhuis and Shanks includes all of the required structural features of the claimed air purifier. Applicant does not argue that any of these features are missing. The examiner maintains that air purifiers having the same structure would be capable of producing purified air having the same parameters. Therefore, the air purifier of the combination of Silderhuis and Shanks is considered to be capable of producing the claimed “purified 
	Additionally, applicant’s showing of unexpected results is not considered to provide sufficient evidence to overcome the rejection. The declaration filed December 22, 2020 compares an air purifier as claimed in the instant application against standard HEPA filtration in use in a long term care facility. The examiner first notes that the exact structure of the system as claimed in the instant application is not disclosed. It is not clear if it requires all of the features that are recited as optional in the claims for the recited benefits. Further, the declaration shows the benefit of a system having additional filtration functions in a specific use, but does not show anything about the air purifier that is unexpected. One of ordinary skill in the art would reasonably expect that adding VOC filtration and UV filtration along with particulate filtration would remove additional contaminants from the air. The UV filtration and VOC filtration discussed in Silderhuis and Shanks provides for removal of biological and gaseous contaminants beyond what a particulate filter will remove. It is not unexpected for an air purifier having added VOC and UV filtration to remove additional contaminants and to provide added benefits in applications where these contaminants are harmful. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773